865 F.2d 1261Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas M. VETERE, Jr., Plaintiff-Appellant,v.Max O. COGBURN;  Jerry Miller, Defendants-Appellees.
No. 88-6712.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 12, 1988.Decided:  Jan. 3, 1989.

Thomas M. Vetere, Jr., appellant pro se.
Clifford Carson Marshall, Jr.  (Office of the United States Attorney), for appellees.
Before MURNAGHAN, ERVIN and WILKINS, Circuit Judges.
PER CURIAM:


1
Thomas M. Vetere, Jr., appeals from the district court's order denying relief in his suit brought against two Assistant United States Attorneys under Bivens v. Six Unknown Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Vetere v. Cogburn, C/A No. 88-33-A-C (W.D.N.C. June 15, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.